Exhibit 10.1

 

[VYYO LETTERHEAD]

 

November 1, 2005

 

Avner Kol

c/o Xtend Networks Inc.

Atlanta, GA

 

Dear Avner:

 

I am pleased to offer you the position of Chief Operating Officer of Vyyo’s
subsidiary, Xtend Networks Inc., reporting to the undersigned. (Vyyo and Xtend
are collectively referred to as the “Company”). Your duties will be those
usually assigned to a Chief Operating Officer (as shall be determined by the
Company in its discretion) and all duties as may reasonably be assigned to you
from time to time.

 

You shall generally perform your duties at Xtend’s facilities in Atlanta,
Georgia. However, you acknowledge and agree that the performance of your duties
hereunder may require domestic and international travel.

 

The salary for this position is $250,000 on an annualized basis, subject to the
usual withholding and payroll practices of the Company. You will be eligible for
the Company’s standard benefit package that includes medical and dental
insurance for you and your dependents, and paid time off commensurate to
employees in a similar position (20 days PTO).

 

Upon termination of your employment, for whatever reason, including but not
limited to, disability or death, the Company will reimburse you for you and your
family’s reasonable moving costs from Atlanta to Israel (not to exceed $12,000
or such greater amount as shall be determined by the Company in its sole
discretion at the time of the move), provided however, that the Company’s
obligation to reimburse you for you and your family’s moving costs from Atlanta
to Israel shall not apply in the event (i) you do not remain an employee of the
Company or its subsidiaries for a period of at least two years (excluding
termination in the event of disability or death), (ii) you are terminated by the
Company for cause; or (iii) you fail to return to Israel more than 180-days
after the termination of employment for any reason. The allowable expenses will
be reimbursed upon submission of receipts in accordance with the Company’s
standard expense reimbursement policies.

 

Commencing February 1, 2006, and during each year thereafter for as long as you
remain an employee of Vyyo (or its subsidiaries), you, your spouse and your
dependent children will be entitled to one round trip coach class air ticket to
Israel at the Company’s expense.

 

In the event the Company terminates your employment without cause you shall be
entitled to a severance payment equal to the sum of (i) three months salary
(without bonus) and (ii) one



--------------------------------------------------------------------------------

Avner Kol

Page 2

 

month for every twelve month period of employment at the Company or any of its
subsidiaries or affiliates, not to exceed six months salary. “Cause” shall mean
any good faith reason associated with any inappropriate conduct or lack of
performance on your part. During any period in which you are receiving severance
you shall be free to seek and obtain other employment. Notwithstanding the
foregoing, you shall not be entitled to any severance payments in the event your
employment with the Company is terminated in connection with your relocation to
Israel as an employee of the Company or any of its subsidiaries or affiliates.

 

You shall be deemed an “employee at will” under Georgia law and the Company may
terminate your employment at any time, for any reason (or no reason), and with
or without cause, subject to the provisions set forth in this letter. Any
contrary representations which may have been made to you are superseded by this
offer. This is the full and complete agreement between you and the Company on
this matter. Although your job duties, title, compensation and benefits, as well
as the Company’s personnel policies and procedures, may change from time to
time, the “at will” nature of your employment may only be changed in an express
written agreement signed by you and the Company.

 

Please confirm your acceptance in the space indicated. In the interim, if you
have any questions, please do not hesitate to contact me.

 

Very truly yours,

 

Vyyo Inc.

/s/ Davidi Gilo

--------------------------------------------------------------------------------

Davidi Gilo Chief Executive Officer

 

Please sign below to indicate your acceptance of the above stated offer.

 

Signed:  

/s/ Avner Kol

--------------------------------------------------------------------------------

  Date Signed: November 1, 2005     Avner Kol    